Notice of Allowance
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Allen Yun on January 24, 2021.

The application has been amended as follows: 

Claim 8 has been rewritten as follows:
8.   A method for detecting the presence of microglia microvesicles to identify a subject with Alzheimer’s disease (AD) and/or Frontotemporal Dementia (FTD), comprising:
	centrifuging a plasma sample from a subject at about 14,000 g for a period of time between 10 seconds and 40 minutes to precipitate the microvesicle fraction; 
	isolating said microvesicle fraction; 
	contacting microvesicles in said isolated microvesicle fraction with an anti-TMEM119 antibody; and
	detecting an increase in the amount of microglia microvesicles isolated from the plasma with the anti-TMEM119 antibody to identify the subject as having Alzheimer’s disease (AD) and/or Frontotemporal Dementia (FTD).

Claim 9. Cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As currently amended, the ordered combination of steps/elements were not well-understood, routine and conventional activities in the art at the time of filing.  As evidence, see attached search results for the use of anti-TMEM119 antibodies.  Therefore, the claims amount to significantly more than any judicial exception recited.  The invention is novel and non-obvious, and therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Claims 8 and 10 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649